UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6834



ANDREW WINDSOR,

                                            Petitioner - Appellant,

          versus


B. G. COMPTON, Warden, USP Lee,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-90-228, CA-03-251-7)


Submitted:   September 30, 2003           Decided:   October 8, 2003


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Windsor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andrew Windsor, a federal prisoner, appeals the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).     We have reviewed the record and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    See Compton v. Windsor, Nos. CR-90-228, CA-03-251-7 (W.D.

Va. Apr. 11, 2003).           We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented    in   the

materials      before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                      AFFIRMED




                                        2